ACCEPTED
                                                                                    01-14-00789-CV
                                                                          FIRST COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                                                               2/13/2015 4:51:19 PM
                                                                                CHRISTOPHER PRINE
                                                                                             CLERK

                               NO. 01-14-00789-CV

                           In the Court of Appeals for the          FILED IN
                                First District of Texas      1st COURT OF APPEALS
                                                                 HOUSTON, TEXAS
                                                             2/13/2015 4:51:19 PM
                                                             CHRISTOPHER A. PRINE
                                  City of Houston,                   Clerk

                                                                   Appellant
                                         v.

                                 Robert A. Smith,
                                                                   Appellee


                On Appeal from the 61st Judicial District Court
                            Harris County, Texas
                    Trial Court Cause No. 2011-46461


                   Appellee’s Request for Oral Argument


Tritico Rainey, P.L.L.C.
L. JAMES KRELL
State Bar No. 24072191
RON S. RAINEY
State Bar No. 16484425
1212 Durham Drive
Houston, Texas 77007
(713)-581-3399
(713) 581-3360 FAX
TO THE HONORABLE JUSTICES OF SAID COURT:

      COMES NOW, ROBERT SMITH, Appellee herein, and files this Request

for Oral Argument and would show unto this Honorable Court as follows:

                                        I.

      Appellee’s deadline for filing its Appellee Brief was February 11, 2015.

Appellee filed its brief within the deadline set by this Honorable Court. Although,

Appellee requested Oral Argument in the Statement Regarding Oral Argument in

his brief, the cover of the brief failed to denote Appellee’s request for oral

argument to be granted. On February 13, 2015, Appellee was notified by the Clerk

of the Court and was directed to file a second document stating that oral argument

was requested.

      Appellee respectfully requests that this Honorable Court grant his request for

oral argument in the present matter for the reasons stated in Appellee’s Statement

Regarding Oral Argument in Appellee’s Brief.

                                    PRAYER

      FOR THESE REASONS, Appellee respectfully requests that this Honorable

Court grant Appellee’s request for oral argument regarding the merits of

Appellant’s Brief.




                                         1
      Respectfully Submitted,

      TRITICO RAINEY PLLC

By:   /S/ L. James Krell
      L. James Krell
      State Bar No. 24072191
      Ron S. Rainey
      State Bar No. 16484425
      1212 Durham Drive
      Houston, Texas 77007
      (713) 581-3399 Telephone
      (713) 581-3360 Facsimile
      jkrell@triticorainey.com
      rrainey@triticorainey.com
      ATTORNEYS FOR APPELLEES




  2
                         CERTIFICATE OF SERVICE

      Pursuant to Rule 9.5(b)(1) of the Texas Rules of Appellate Procedure, I do

hereby certify that, if the email address for counsel of record for Appellant, John

Wallace, is on file with the electronic filing manager, then a true and correct copy

of the foregoing pleading was served electronically through the electronic filing

manager. In the event that Mr. Wallace’s email address was not on file at the time

of this pleading, I do hereby certify that on Feburary 13, 2015, a true and correct

copy of the foregoing pleading was served on counsel via email to:

John Wallace:      john.wallace@houstontx.gov


                                             /s/ L. James Krell
                                             L. James Krell




                                         3